Citation Nr: 1812262	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-31 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin rash.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a condition of the feet.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of gynecomastia of the right breast.

4.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.

5.  Entitlement to service connection for a right eye disorder.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and peripheral neuropathy.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and peripheral neuropathy.

8.  Entitlement to an increased disability rating for service-connected PTSD, currently evaluated as 50 percent disabling.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	James Guin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his son, J.W.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970, with service in Vietnam from April 1968 through April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama. 

In September 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is of record.

In addition, the Veteran has submitted evidence indicating that his service-connected disability affects his ability to obtain and maintain gainful employment.  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, in light of Rice, a claim for TDIU has been added to this appeal.  

The request to reopen previously denied claims of entitlement to service connection for a skin rash and condition of the feet are granted herein, and the merits of the claims are addressed in the REMAND section of this decision.  These issues and the issues of entitlement to service connection for a right eye disorder, hypertension to include as secondary to PTSD, erectile dysfunction to include as secondary to PTSD, entitlement to an increased evaluation for service-connected PTSD, and entitlement to TDIU are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied service connection for a skin rash.  The Veteran did not appeal or submit new and material evidence within one year.

2.  Evidence associated with the record since the April 1998 denial of the claim for service connection for a skin rash, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  In an April 1998 decision, the RO denied a petition to reopen a previously denied claim for service connection for a condition of the feet.  The Veteran did not appeal or submit new and material evidence within one year.

4.  Evidence associated with the record since the April 1998 denial of the claim for service connection for a condition of the feet includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  The RO decision of May 1998 denied the Veteran's claim of entitlement to service connection for residuals of gynecomastia of the right breast.  The Veteran did not appeal or submit new and material evidence within one year.

6.  Evidence received since the May 1998 rating decision is not material and does not raise a reasonable possibility of substantiating the claim of service connection for residuals of gynecomastia of the right breast.

7.  The Veteran had active service in the Republic of Vietnam during the Vietnam War era, and was presumptively exposed to herbicides therein.

8.  The most probative evidence of record demonstrates that the Veteran's monoclonal gammopathy of undetermined significance (MGUS) and peripheral neuropathy are related to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The April 1998 decision in which the RO declined to reopen a previously denied claim for service connection for a skin rash is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2017).

2.  The additional evidence presented since the April 1998 decision is new and material, and the claim for service connection for a skin rash is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

3.  The April 1998 decision in which the RO declined to reopen a previously denied claim for service connection for a condition of the feet is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2017).

4.  The additional evidence presented since the April 1998 decision is new and material, and the claim for service connection for a condition of the feet is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

5.  The May 1998 rating decision denying the claim of entitlement to service connection for residuals of gynecomastia of the right breast is final.  38 U.S.C. 
§ 7105 (2014); 38 C.F.R. § 20.1103 (2017). 

6.  Since the May 1998 rating decision, new and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of gynecomastia of the right breast.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. 
§§ 3.104 (a), 3.156, 3.160(d), 20.302 (2017).

7.  The criteria for service connection for MGUS and peripheral neuropathy have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As stated above, the Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Claim to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In an August 1997 rating decision, the RO denied service connection for a skin rash because there was no current disability.  In an April 1998 rating decision, the RO denied service connection for a skin rash because there was no current disability.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the April 1998 decision included a September 1996 VA examination report that found no skin rash.  Service treatment records (STRs) were silent for any skin disorder.  

Evidence submitted after the April 1998 decision includes 1) VA and private medical records; 2) lay statements; and 3) Board hearing testimony.  An October 2012 VA treatment record indicates a rash which is treated with a low dose topical steroid.  The Veteran testified that he has a rash on his back that comes and goes.  

The Board finds that new and material evidence has been presented.  The evidence, including VA medical records, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

In an April 1998 rating decision, the RO denied service connection for a foot disorder because there was no current disability based on a September 1996 VA examination.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the April 1998 decision included a September 1996 VA examination report that found no foot disorders.  Service treatment records (STRs) were silent for any foot disorder.

Evidence submitted after the April 1998 decision includes 1) VA and private medical records; 2) lay statements; and 3) Board hearing testimony.  At the Board hearing, the Veteran testified that his condition is jungle rot caused by the monsoons while stationed in Vietnam.  He stated his wife, who is a nurse, has treated him and also received treatment from the VA which included a medication lotion.  According to a January 2013 VA treatment record, the Veteran was diagnosed with onychomycosis and there was a question whether it was related to jungle rot.  In an April 2015 VA record, the diagnosis included onychomycosis.

The Board finds that new and material evidence has been presented.  The evidence, including VA treatment records, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

In an August 1997 rating decision, the RO denied service connection for right chest wall pain apparently because there was no nexus to service.  See 38 U.S.C. 
§ 7105(c); 38 C.F.R. § 20.1103.  In an April 1998 rating decision, the RO denied service connection for a pain of the right anterior chest wall because there was no nexus to service.  In a May 1998 rating decision, the RO denied service connection for right gynecomastia because there were no residuals on a September 1996 VA examination.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the May 1998 decision included a September 1996 VA examination report that found no nexus to service.  Service treatment records (STRs) right breast gynecomastia with excision. The September 1996 VA examination noted no residuals of this incident.  The Veteran reported right chest wall pain.

Evidence submitted after the May 1998 decision includes 1) VA and private medical records; 2) Board hearing testimony; and 3) lay statements.  In lay statements, the Veteran and his wife continue to report that the Veteran has right chest wall pain.

The Board finds that new and material evidence has not been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is not material because does no relate to unestablished facts necessary to establish the claim - evidence of current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is cumulative and redundant as it repeats the assertions that were of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it does not raise a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is not reopened.   

III. Service Connection

The Veteran asserts that his peripheral neuropathy is directly related to his service, and more specifically to his Agent Orange exposure. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who, during active military, naval, or air service, served in the Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii) (2017).

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C. § 1112 (2014); 38 C.F.R. § 3.307, 3.309(e) (2017).  The enumerated diseases do not include hypertension.  38 C.F.R. § 3.309(e) (2017).  VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for other than the enumerated disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924-8 (Aug. 10, 2012). 

A claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation:  service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C. § 1116 (2014); 38 C.F.R. § 3.307(a)(6) (2017).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b) (2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2017).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

First, various VA records, including those date in January 2017, demonstrated a diagnosis of monoclonal gammopathy of undetermined significance (MGUS) and peripheral neuropathy.  Accordingly, the first element of service connection is met. 

As to the issue of in service incurrence, the Veteran's service treatment records do not show ongoing complaints of, or treatment for, peripheral neuropathy; however, the Veteran does not claim that his disability started in active service.  Instead, he asserts that he was exposed to Agent Orange in active service, and that said exposure caused his peripheral neuropathy.  The Veteran's DD-215 shows service in Vietnam during the Vietnam era.  The Veteran is thus presumed to have been exposed to herbicide.  Thus, the in-service incurrence element is met.

Accordingly, then, the issue is whether the Veteran's disability is a presumptive disease under 38 C.F.R. § 3.309(e) or is otherwise related to the Agent Orange exposure.  The Board need not determine whether the Veteran's peripheral neuropathy is early-onset as required by 38 C.F.R. § 3.309(e), as there is positive nexus opinion of record.  In a January 2017 note, the Veteran's treating physician, Dr. GR, opined that the Veteran's Agent Orange contributed to his MGUS and peripheral neuropathy.  Dr. GY noted supporting medical literature and reviewed the Veteran's medical history.  Accordingly, the Board accords this opinion significant probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing").

As such, the Veteran's claim for service connection for peripheral neuropathy is granted.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin rash; the claim is granted to this extent only.

New and material evidence has been received to reopen the claim of entitlement to service connection for a foot disorder; the claim is granted to this extent only.

As new and material evidence has not been received, the claim for entitlement to service connection for residuals of gynecomastia of the right breast is not reopened.

Entitlement to service connection for MGUS and peripheral neuropathy to include as secondary to herbicide exposure is granted and is subject to the regulations governing payment of monetary awards.


REMAND

Regarding the claim for a skin rash, remand is required for a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, there is a diagnosis of a skin rash in 2012 VA treatment records.  Additionally, the Veteran alleged at the Board hearing that he has an intermittent skin rash on his back that has been present since Vietnam.  Because there is evidence of potential current skin disorder, an in-service event, and an indication that the current disorder may be associated with the in-service event, remand for a VA examination is required.  

Regarding the claim for a foot disorder, remand is required for a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  At the Board hearing, the Veteran testified that his condition is jungle rot caused by the monsoons while stationed in Vietnam.  He stated his wife, who is a nurse, has treated him and also received treatment from the VA which included a medication lotion.  According to a January 2013 VA treatment record, the Veteran was diagnosed with onychomycosis and there was a question whether it was related to jungle rot.  In an April 2015 VA record, the diagnosis included onychomycosis.  Accordingly, remand is required for a VA examination.

Regarding the claim for a right eye disorder, remand is required for a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  In statements of record and at the Board hearing, the Veteran has consistently stated that while stationed in Vietnam, a bomb blast killed a fellow service member whose body and other debris from the blast hit his eye and the symptoms resulting from this incident have continued since that time.  Private medical records noted a diagnosis of glaucoma.  Accordingly, an examination is warranted.

Regarding the claim for hypertension, remand is required for a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  VA medical records, including those dated in 2017, note a diagnosis of essential hypertension.  AT the Board hearing, the Veteran reported onset of hypertension in 1980.  The Veteran alleges it is related to his PTSD and the medications taken therefor.  Accordingly, an examination is warranted.

Regarding the claim for erectile dysfunction, remand is required for an examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A VA examination was conducted in July 2015.  The VA examiner opined that the Veteran's erectile dysfunction was not secondary to PTSD because was he was not taking any medication for his mental health symptoms.  The Veteran testified at the Board hearing, however, that he takes medications for his PTSD.  Additionally, he testified that both Lyrica and Xarelto affect his erectile dysfunction, and he is now service-connected for peripheral neuropathy.  Thus, remand is warranted for a new examination.

Regarding the claims for an increased evaluation for PTSD, remand is required to obtain a current VA examination.  There are significant inconsistencies amongst the findings in the 2013, 2015, and 2017 examinations reports; these should be reconciled.  Additionally, new VA medical evidence was received post-certification in February 2018, for which the Veteran did not provide a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2017).

Regarding TDIU, remand is required as the issue is inextricably intertwined with remanded issues.  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran asserts that his service-connected disabilities render him unemployable.  Issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Because the Board has granted service connection herein, and is remanding several claims for service connection and for an increased evaluation, remand is required because this issue is inextricably intertwined with the effectuation of that grant and the resolution of these issues.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his skin disorder and disorder of the feet.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that onychomycosis had onset in, or is otherwise related to, active service, to include the Veteran's service in Vietnam and exposure to Agent Orange.

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the skin rash of the back had onset in, or is otherwise related to, active service, to include the Veteran's service in Vietnam and exposure to Agent Orange.

The examiner must address the Veteran's lay statements regarding onset and history of his skin conditions.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of eye disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that each diagnosed right eye disorder had onset in, or is otherwise related to, active service, to include the Veteran's service in Vietnam and exposure to Agent Orange.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that hypertension had onset in, or is otherwise related to, active service, to include the Veteran's service in Vietnam and exposure to Agent Orange, despite it not being a presumptive disease.  

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD and peripheral neuropathy, and the medications taken therefor, caused or aggravated the Veteran's hypertension.  

6.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his erectile dysfunction.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that erectile dysfunction had onset in, or is otherwise related to, active service, to include the Veteran's service in Vietnam and exposure to Agent Orange, despite it not being a presumptive disease.  

Second, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD and peripheral neuropathy, and the medications taken therefor, caused or aggravated the Veteran's erectile dysfunction.  

7.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected PTSD.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  Additionally, the examiner must attempt to reconcile the findings of the 2013 DBQ, the July 2015 VA examination, and the September 2017 VA examination.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

10.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


